       Case 1:16-cv-00699-JLT Document 62 Filed 02/09/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10                     UNITED STATES DISTRICT COURT
11                   EASTERN DISTRICT OF CALIFORNIA
12
13
     GILBERTO FAJARDO,                     Case No.: 1:16-CV-00699-JLT
14
                      Plaintiff,           [PROPOSED] ORDER GRANTING
15                                         THE PARTIES’ JOINT
                                           STIPULATION REGARDING
               v.                          TRIAL SETTING
16
                                           (Doc. 61)
17 CITY OF BAKERSFIELD; JUAN
   OROZCO; LINDY DEGEARE; and
18 DOES 1 THROUGH 10, inclusive,
19                   Defendants.
20
21
22
23
24
25
26
27
28

                                   [PROPOSED] ORDER
       Case 1:16-cv-00699-JLT Document 62 Filed 02/09/21 Page 2 of 2


 1                                [PROPOSED] ORDER
 2        Having reviewed the Parties’ JOINT STIPULATION REGARDING
 3 TRIAL SETTING, and GOOD CAUSE appearing therein, the Court GRANTS
 4 the parties stipulation and sets jury trial for his matter on March 21, 2022 at 8:30
 5 a.m. The pretrial conference is set on January 21, 2022 at 10 a.m.
 6
 7 IT IS SO ORDERED.
 8     Dated:   February 9, 2021                      /s/ Jennifer L. Thurston
                                               UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2             Case No.: 1:16-CV-00699-JLT
                                      [PROPOSED] ORDER
